Case:21-01009-JGR Doc#:10-1 Filed:02/02/21 Entered:02/02/21 11:01:29 Pagel of 5

Case Number: 2020CV030103 Division: 4B
Case Type: Money Judicial Officer: Daniel Michael Mcdonald

Case Caption: Klien, Edward et al v. Weingarten, Court Location: Larimer County
Richard et al

 

Party Name Party Type Party Status Attomey Name

Angry Beavers Lic Praintift Active ROGER E CLARK (Clark Williams
and Matsunaka LLC)

Armed Beavers Lic Defendant Active GERALD LYNN JORGENSEN
(Jorgensen Brownell and Pepin
Pc)

Chee Wei Fong Defendant Active GERALD LYNN JORGENSEN
Qorgensen Brownell and Pepin
PC)

 

 

 

 

Edward Kien Plaintiff Active ROGER E CLARK (Clark Williams
and Matsunaka LLC)

 

Great Western Bank Defendart Active MATTHEW LEE CHUDACOFF
(Coan Payton and Payne LLC)
MICHAEL CHRISTOPHER PAYNE
(Coan Payton and Payne LLC)

 

Gunsmoke Lic Defendant Active GERALD LYNN JORGENSEN
(QJorgensen Brownell and Pepin
PC)

Happy Beavers Lic Defendant Active GERALD LYNN JORGENSEN
(Jorgensen Brownell and Pepin
PC)

 

 

Richard Weingarten Defendant Active GERALD LYNN JORGENSEN
(Jorgensen Brownell and Pepin
PC)

Stephen Klan Plaintiff Active ROGER E CLARK (Clark Williama
and Matsunaka LLC)

 

 

 

 

 

 

 

~ EXHIBIT

|

  
   
Case:21-01009-JGR Doc#:10-1 Filed:02/02/21 Entered:02/02/21 11:01:29

9

 

 

 

Pagez2 of 5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case History
Filed by Plaintiff/Petitioner Case Number: 2020CV030103 Be Division 4B
Filed by Case Type: Money Judicial Officer: Daniel Michael Mcdonald
Defendant/Respondent "
|Fiied by Court Case Caption: Klen, Edward et al v. Weingarten, Richard et al Court Location: Larimer County
| Download | Show 21 - 25 of 25
Filing ID Date Filed Authorizer Organization Filing Party Document Document Title com,
QO CB64369D16CAD } 03/10/2020 5:19 | Gerald Lynn Jorgensen Armed Beavers Lic, Richard Oo Motion to Dismiss | Motion to Public
PM Jorgensen Brownell and Weingarten (Related Document) } Dismiss
Pepin PG {more} oO Exhibit - Attach to Protected
oO Exhibit - Attach to P
Oo Exhibit - Attach to Protected}
Pleading/ Distniss Ex
QO Exhibit-Attach to | Motionto — | Protected|
oO Exhibit-Attach to | Motionto | Protected
O Exhibit-Attach to |Motionto | Protected}
oO Exhibit-Attach to | Motionto | Protected
Oo Proposed Order {| Proposed | Public
Order Re
Motion to
Dismiss
oO SBS30584BA093 | 02/27/2020 1:09 } Roger E Clark Clark Williams Edward Klen, Stephen Klent oO Walver of Service =| Waiver of Public
eres
PM ane Matsunaka | (more) oO Waiver of Service | Warver, Public
OO Waiver of Service Public
O] Waiver of Service Public
Oo Waiver of Service Public
(Hlepy
Beavers,
LLC}
Oo Fa52A9D53159C | 02/18/2020 Gerald Lynn Jorgensen Gunsmoke Llc, Richard Oo Entry of Entry of Public
12:55 PM Jorgensen Brownell and Weingarten Appearance Appearance
Pepin PC (more)
oO DB25F22CD04DB | 02/03/2020 3:13 | Roger E Clark Clark Williams Edward Klen, Stephen Kien O C i Public
PM an Matsunaka | (more) oO Exhibit Attach to | faybitAto | Protected}
oO Exhibit-Attach to | Exhipittiéo | Protected
O Exhibit - Attach to Baa xJo | Protected
oO Exhibit - Attach to PRR ue |P
oO Exhibit - Attach to Ea do | Protected
Oo Boteatech tw | ERitiie | Protected!
oO Exhibit - Attach to Paar Protected
Oo Civil Case Cover iL al Public
im] Summons mons | Public
a] Summons SUNENEN) Public
oO Summons Sayers Public
oo Summons mons" | Public
| Summons Baaians Public
(ened
Beavers,
LL)
0 N/A (Details) 02/03/2020 Daniel Michael Larimer County [N/A 0 Notice Notice Public
Medonald Judicial Civit
Case
21 - 25 of 25

 

 

 
Case:21-01009-JGR Doc#:10-1 Filed:02/02/21 Entered:02/02/21 11:01:29 Page3 of 5

 

 

 

 

Filing ID Date Filed Authorizer Organization Filing Party Document Document Title Securty
0 DB1CFDF7B6A84 } 03/16/2020 Stanley Toshi Clark Williams Edward Klen, Stephen Klen Oo Motion Unopposed Public
10:40 AM Matsunaka, and Matsunaka | (more) Motion for
Meli .
Mamma ft o Proposed Order | Sinema | Public
(Related Document) | fe nappeaed
aiaador
Baranntot
Time to Respond
to Motion to
Dismiss
Complaint.

 

 

 

 

 

 

 

 

 

 

 

 

1-20 of 25

 
Case:21-01009-JGR Doc#:10-1 Filed:02/02/21 Entered:02/02/21 11:01:29 Page4 of 5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

Filing 1D Date Fited Authorizer Organization Filing Party | Document Document Title Seuie
oO 75SC49FCIEBOF | 06/02/2020 5:11 | Gerald Lynn Jorgensen Armed Beavers Lic, Richard Oo Motion to Dismiss | Renewed Motion | Public
PM Jorgensen Brownell and Weingarten {Related Document) } to Dismiss
Pepin PC i
= (more) oO Exhibit - Attach to Protected
oO Exhibit- Attachto |Exbibit2-7-1- | Protected]
in 2672 Breactr
Oo Exhibit- Attach to | Exhibit 3-PART |F
qo Exhibit - Attach to FanbibavesBTe Protected
oO Exhibit Attach to | Exhibii dure gale | Protected}
Oo Exhibit- Attach to | febibih ine Protected
oO Exhibit-Attach to | Bshibit Be Protected
oO Exhibit ~ Attach to Beene Protected]
oO Exhibit- Attach ta |RypibitA,fmail | Protected
O Proposed Order Rearaser delen, | Public
Re Renewed
Motion to
Dismiss
Complaint
oO N/A (Details) 05/19/2020 Daniel Michael Larimer County | N/A oO Order Order Granting —_| Public
12:45 PM Medonald (Related Document) { Motion to
Amend Caption
oO 82E97AD7SE70D j 05/18/2020 8:18 | Rager E Clark Clark Williams Edward Kien, Stephen Kien Oo Motion Motion to Public
P -
M ane Matsunaka | (more) i] Proposed Order ‘Order for’ Motion Public
{Related Document) }to Amend
oO Complaint - Amended Public
Amended Complain for
oO Exhibit-Attachto [Exhibit-Avig, | Protected!
Pleading/Doc con
Oo Exhibit - Attach to Protected
Pleading/Doc
O Exhibit - Attach to Protected}
Pleading/Doc
i] Exhibit- Attach to Protected
Pleading/Doc
QO Exhibit- Attach to Protected
Pleading/Doc
oO Exhibit- Attach to Protected}
Pleading/Doc
OH Exhibit - Attach to Protected
Pleading/Doe
| Exhibit - Attach ta Protected
Pleading/Doc
yAReave and
Sec for
Declaratory
Judgment
oO N/A (Details) 05/05/2020 Daniel Michael Larimer County | N/A O Order ORDER JOINING ] Public
10:23 AM Mcdonald (Related Document) | GREAT
WESTERN BANK
ASA
DEFENDANT
AND DECLARING
DEFENDANTS
MOTION TO
DISMISS MOOT
0 ACF319EDB9A83 | 04/17/2020 2:27 | Gerald Lynn Jorgensen Armed Beavers Lic, Chee Wei Oo Reply Raply in Support | Public
PM Jorgensen Brownell and Fong of Mation to
Pepin PC (mare) Dismiss
Complaint
Oo 6A44F2BB911A3 | 04/11/2020 2:37 | Roger E Clark Clark Williams Stephen Klen, Angry Beavers Oo Response Plaintiff's Public
PM and Matsunaka j Lic s Response to
te (rmore) O Exhibit- Attach to | EAhiRlt Ay F d
Pleading/Doc Blairs
fi Proposed Order jer | Public
Beaagrrs
Branase to
Befaprants
Pav IPoF
isnt Edward
Garpplaint
oO N/A (Details) 03/16/2020 2:35 | Daniel Michael Larimer County | N/A Oo Order Order re Public
PM Medonald (Related Document} | Unopposed
Motion for
Extension of
Time to Respond
to Motion to
Dismiss
Complaint.

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case:21-01009-JGR Doc#:10-1 Filed:02/02/21 Entered:02/02/21 11:01:29 Page5d of 5

Case History

 

 

 

 

Filed by Plaintiff/Petitioner Case Number: 2020CV030103

Filed by
Defendant/Respondent

LC ]Filed by Court

Case Type: Money

Case Caption: Kien, Edward et al v. Weingarten, Richard et al

+udicial Officer: Daniel Michael Mcdonald
Court Location: Larimer County

 

 

| Download |

show[20v] 1-20 of 25

 

Filing ID

Date Filed

Authorizer Organization Filmg Party

Document

Cocument Title

Document
Security

 

o

N/A (Details)

07/16/2020 9:25 | Daniel Michael Larimer County
Al Medonald

N/A

Oo

Order ORDER Public
(Related Document) | GRANTING
DEFENDANTS
MOTION TO
DISMISS AND
DECLARING THE
PARTIES RIGHTS
AND
OBLIGATIONS
UNDER THE
SUBORDINATION
AGREEMENTS,

 

N/A

07/16/2020 N/A N/A

N/A

Case Closed N/A

 

N/A

07/16/2020 N/A N/A

WA

Dismissed without {N/A
Prejudice

 

DOFBOD7FA3D25

07/05/2020 3:28 | Roger E Clark Clark Williams
PM and Matsunaka
LLC

Edward Klen, Stephen Kien
(more)

Reply Combined Sur Public
Reply to the
Reply of
Defendants other
than Great
Westem Bank
and Response to
Great Western
Bank's Joinder in
Renewed Motion
‘to Dismiss

 

N/A (Details)

06/24/2020 3:41 | Daniel Michael Larimer County
PM Medonald

N/A

Order Order Granting | Public
(Related Document) } Unopposed
Motion for Leave
to File Sur Reply

 

B704CABS4F1EA

06/24/2020 3:11 | Roger E Clark Clark Williams
PM and Matsunaka
LLO

Stephen Klen, Angry Beavers
Le
(more)

Motion Unopposed Public

 

oo

aiden eerie teave a
{Related Document) Unoppased Ply
Motion for Leave

to File Sur Reply

 

79D1D2C36017B

06/23/2020 Gerald Lynn Jorgensen
10:18 AM Jorgensen Brownell and
Pepin PC

Richard Weingarten, Chee Wei
Fong
(more}

Reply Reply in Support } Public
of Renewed
Motion to
Dismiss

 

B33CB75B365F9

06/22/2020 Michael Coan Payton and
12:10 PM Christopher Payne | Payne LLC

Great Western Bank

Motion Defendant Great | Public
Westem Banks
Joinder in
Renewed Motion
to Dismiss
Complaint

 

TITT41BC6AESD

06/16/2020 6:31 } Michael Coan Payton and
PM Christopher Payne — Payne LLG

Great Western Bank

Entry of Entry of Public
Appearance Appearance

 

A16825032E1B4

06/13/2020 4:27 | Rager E Clark Clark Williams
PM and Matsunaka
LLG

Edward Kien, Stephen Klen
(more)

Response - Motion | Plaintiffs’ Public
to Dismiss: Response to

 

 

Proposed Order Reppaned dh Public
is ln

 

ooo} oO

Exhibit - Attach to
Pleading/Doc

Protected

 

A0630D3A1408B

06/04/2020 8:09 | Roger E Clark Clark Williams
PM and Matsunaka
Luc

Edward Klen, Stephen Klen
{more}

Oo

Return of Service Public

 

on registered
agent (CT
Corporation) on
June 3, 2020 @
9:52 a.m. by
process server,
leaving
documents with
A. Hanson.

 

 

EB2FS3FD1EE2A

 

 

06/02/2020 8:25 | Roger E Clark Clark Williams
PM and Matsunaka
uc

 

 

 

Edward Klen, Stephen Kien
(more)

Civil Case Cover {Amended Civil | Public

 

 

oo

 

SeCuver

Summons Simons (Great | Public
Western Bank}

 

 

 

 

 

 
